        Case 1:20-cr-00397-PGG Document 98 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

            - against -
                                                                  ORDER
 THOMAS BURTON,
                                                              20 Cr. 397 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             There shall be a conference in this matter on April 30, 2021 at 12:00 p.m. in

Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 19, 2021
